Name: Commission Regulation (EEC) No 2186/86 of 11 July 1986 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/50 Official Journal of the European Communities 12. 7. 86 COMMISSION REGULATION (EEC) No 2186/86 of 11 July 1986 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 4 (6) thereof, Whereas private storage aid granted pursuant to Commis ­ sion Regulation (EEC) No 866/86 of 24 March 1986 in special conditions for the granting of private storage aid for pigmeat (3), has had a favourable effect on the pigmeat market ; whereas an actual stabilization of prices is expected ; whereas the granting of private storage aid for pigmeat should therefore be suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The time limit for the submission of applications for private storage aid for pigmeat shall be 18 July 1986 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 133, 21 . 5 . 1986, p. 39 . V) OJ No L 81 , 26 . 3 . 1986, p. 6 .